Citation Nr: 0031381	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-17 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date for the award of a permanent 
and total disability rating for pension purposes prior to 
February 27, 1990.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from February 1, 1973 to May 
2, 1973, a period of more than 90 days during wartime 
service. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  This is an appeal of a June 1996 rating 
decision, which granted pension benefits, and assigned an 
effective date of February 27, 1990.  This case was remanded 
by the Board in August 2000 and has now been returned for 
final appellate adjudication.  


FINDINGS OF FACT

1.  An April 1976 rating granted pension benefits but a 
February 1989 Board decision confirmed a November 1985 rating 
which terminated pension benefits.  

2.  An August 1990 Board decision upheld a June 1989 rating 
denying pension benefits following receipt of a February 1989 
application to reopen the claim for pension benefits.  

3.  The veteran reapplied for pension benefits on February 
27, 1990 and pension benefits were granted by the June 1996 
rating being appealed in this case, effective February 27, 
1990.  

4.  The veteran did not specifically claim retroactive 
pension benefits within one year of becoming totally 
disabled, misconduct is not involved and the disability is 
not shown to have precluded the veteran from applying for 
benefits.  



CONCLUSION OF LAW

An effective for the award of a permanent and total 
disability rating for pension purposes prior to February 27, 
1990 is not warranted.  See 38 U.S.C. § 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.151, 3.400 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

An April 1976 rating action granted pension benefits 
effective March 16, 1975.  The veteran appealed a November 
1985 rating decision which terminated pension benefits 
effective February 1, 1986.  On appeal a February 1989 
decision of the Board confirmed the denial of pension 
benefits.  

Thereafter, the veteran reapplied for pension benefits later 
in February 1989 and was denied pension benefits by a June 
1989 rating decision which was also appealed.  In pertinent 
part, an August 1990 Board decision confirmed the denial of 
pension benefits.  

The veteran again applied for pension benefits and that claim 
was received on February 27, 1990 but was denied by a 
December 1990 rating decision which was appealed.  That 
appeal remained pending until a June 1996 rating decision 
granted pension benefits effective the date of receipt of the 
reopened claim on February 27, 1990.  The veteran's notice of 
disagreement (NOD) with the effective date in 1990 was 
received in December 1996, alleging entitlement to pension 
benefits retroactive to 1987.  After a June 1997 statement of 
the case (SOC) was issued, the appeal was perfected by filing 
VA Form 9 later that same month, alleging entitlement to 
pension benefits retroactive to when pension benefits were 
terminated.  


Legal Analysis

Initially, the Board observes that this appeal stems from the 
June 1996 rating which granted pension benefits effective 
February 27, 1990, date of receipt of a reopened claim for 
pension.  The RO has characterized and adjudicated the issue 
on appeal on the basis of whether there was CUE in the June 
1996 rating decision in not setting an earlier effective 
date.  However, the grant of pension benefits constituted a 
full award of benefits and the same RO decision as to the 
effective-date element is a separate issue requiring a 
separate NOD to be placed in appellate status for the first 
time.  Holland v. Gober, 10 Vet. App. 433 (1997 (per curiam).  

Here, the veteran has timely appealed the effective date for 
pension benefits set by the June 1996 rating action.  
Accordingly, the June 1996 rating is not final for the 
purpose of establishment of an effective date for pension 
benefits and, as such, is not to be challenged on the basis 
of whether that June 1996 rating contained CUE.  See 
38 U.S.C. § 7105(c) (RO decision is rendered nonfinal by 
timely appeal to Board)."  Tetro v. Gober, 14 Vet. App. 100 
(2000) (withdrawing and replacing Tetro v. West, 13 Vet. 
App. 404 (2000)).  

By its terms, 38 C.F.R. § 3.105(a) (2000) provides for 
reversal of rating decisions on the basis of CUE, only if the 
rating is final.  Since the June 1996 rating is not final as 
to the proper effective date for pension benefits, the matter 
will be addressed de novo and the claim will be denied only 
if, under 38 U.S.C.A. § 5107(b) (West 1991), the 
preponderance of the evidence is against the claim.  

The RO has not adjudicated the claim under the lesser 
(preponderance of the evidence) standard.  However, the 
veteran was afforded the law and regulations regarding 
effective dates and has offered his arguments on the merits 
of the claim.  Therefore, the Board's adjudication of the 
claim on the merits is not prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Generally, the effective date of an award based on an 
original claim, a claim reopened after adjudication, or a 
claim for an increase, of compensation, dependency and 
indemnity compensation, or pension shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  See 
38 U.S.C.A. § 5110.  

However, a pension award may be effective earlier than the 
date of receipt of the claim resulting in an award if:  (1) 
the veteran specifically claims entitlement to retroactive 
benefits separately or together with the claim for disability 
pension, and the claim for retroactive benefits is received 
by VA "within one year from the date on which the veteran 
became permanently and totally disabled" (38 C.F.R. 
§ 3.151(b)); (2) for claims received on or after October 1, 
1984, the disability is not the result of the veteran's own 
willful misconduct; and (3) the disability is "so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled," 38 C.F.R. 
§ 3.400(b)(1)(ii)(B).  See Tetro v. Gober, 14 Vet. App. 100 
(2000) (withdrawing and replacing Tetro v. West, 13 Vet. 
App. 404 (2000)).  

Here, the willful misconduct element is not at issue, and the 
appellant has not fulfilled the requirements of either 
element 1 or element 3.  

As to element 1, the appellant filed his application to 
reopen on February 27, 1990, which resulted in an award with 
that effective date.  The earliest mention of the appellant's 
desire for retroactive pension benefits is his notice of 
disagreement filed in December 1996.  This is more than 6 
years after the effective date assigned.  

As to element 3, there is no evidence that incapacity ever 
prevented the appellant from filing a pension claim, as 
required by § 3.400(b)(1)(ii)(B).  The Board finds, 
accordingly, that the requirements for retroactive pension 
benefits under §§ 3.151 and 3.400(b)(1)(ii)(B), both supra, 
have not been met. 

The question of entitlement to pension benefits was addressed 
in the November 1985 rating which was directly appealed to 
and upheld by the February 1989 Board decision, and in the 
June 1989 rating which was also directly appealed to and 
upheld by the August 1990 Board decision.  A decision of the 
RO which is appealed to the Board is subsumed therein and is 
final.  38 U.S.C.A. § 7104(b) (West 1991) and 38 C.F.R. 
§ 20.1104 (2000).  

There were no unappealed rating actions denying pension 
benefits prior to or after the November 1985 and the June 
1989 ratings (the December 1990 rating having been appealed).  
There have been no allegations of CUE in the prior Board 
decisions and the Board sees no reason to review for CUE on 
its own motion.  See 38 U.S.C.A. § 7111 (West Supp. 2000).  

The preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, the date of receipt on February 27, 1990 of the 
application to reopen the claim for pension benefits is the 
earliest possible date for the assignment of pension benefits 
in this case.  


ORDER

An effective for a permanent and total disability rating for 
pension purposes prior to February 27, 1990 is denied.  



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


